     Case 2:19-cv-02461-WBS-KJN Document 8 Filed 03/19/20 Page 1 of 2


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     BY: KATELYN M. KNIGHT
3    Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
5    Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
7

8    Richard W. Osman, Esq., SBN 167993
     Bertrand, Fox, Elliot, Osman & Wenzel
9    2749 Hyde Street
10   San Francisco, CA 94109
     Tel: (415) 353-0999
11   Fax: (415) 353-0990
     Email: rosman@bfesf.com
12

13   Attorneys for Defendant CITY OF VALLEJO
14                         UNITED STATES DISTRICT COURT
15           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
16
     JOSE VILLALOBOS,                       Case No.: 2:19-cv-02461-WBS-KJN
17
                 Plaintiff,
18
          vs.                                ASSOCIATION OF COUNSEL
19

20   CITY OF VALLEJO; and DOES 1-10,

21                     Defendants.
22

23

24

25

26

27

28


     ASSOCIATION OF COUNSEL
     Case No. 2:19-cv-02461-WBS-KJN
     Case 2:19-cv-02461-WBS-KJN Document 8 Filed 03/19/20 Page 2 of 2


1            TO THE COURT, PLAINTIFF AND HIS COUNSEL OF RECORD HEREIN:
2            PLEASE TAKE NOTICE that Defendant CITY OF VALLEJO, by and
3    through its counsel, Randy J. Risner, Interim City Attorney, and
4    Katelyn M. Knight, Deputy City Attorney, City of Vallejo, hereby
5    associates Richard W. Osman of Bertrand, Fox, Elliot, Osman &
6    Wenzel, 2749 Hyde Street, San Francisco, CA 94109 (415) 353-
7    0999,    ext.   104 as   counsel   of         record    in   the   above-captioned
8    matter.
9          I have read this ASSOCIATION OF COUNSEL and consent to the
10   foregoing.
11

12   Dated: March 19, 2020                                  Respectfully submitted,
13

14                                                  /s/ Katelyn M. Knight_______
                                                    Katelyn M. Knight
15                                                  Deputy City Attorney
                                                    Attorney for Defendant, CITY
16                                                  OF VALLEJO
17

18           Richard W. Osman, Esq., on behalf of Bertrand, Fox, Elliot,
19   Osman & Wenzel, hereby accepts the above association.
20

21   Dated: March 19, 2020                          /s/ Richard Osman_________
                                                    Richard W. Osman
22
                                                    Bertrand, Fox, Elliot, Osman
23                                                  & Wenzel
                                                    Attorney for Defendant, CITY
24                                                  OF VALLEJO
25

26

27

28
     ASSOCIATION OF COUNSEL
     Case No. 2:19-cv-02461-WBS-KJN
                                             -1-
